Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 1 of 27




ATTACHMENT A
         Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 2 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                            X
IN RE: EX PARTE APPLICATION OF                              :
EURASIAN NATURAL RESOURCES                                  :
CORPORATION LIMITED PURSUANT TO 28                          :
U.S.C. § 1782 FOR LEAVE TO TAKE                             :
DISCOVERY FOR USE IN FOREIGN                                :     Case No. 1:20-mc-00312-ER
PROCEEDINGS                                                 :
                                                            :     Hon. Edgardo Ramos
                                                            :
Applicant.                                                  :
                                                            :
                                                            :
                                                            X



    RESPONDENT HARPERCOLLINS PUBLISHERS LLC’S RESPONSES AND
    OBJECTIONS TO EURASIAN NATURAL RESOURCES CORPORATION’S
  DEPOSITION SUBPOENA AND DEMAND FOR PRODUCTION OF DOCUMENTS
        Respondent HarperCollins Publishers LLC (“HarperCollins”) hereby objects to the

“Subpoena to Testify in a Deposition in a Civil Action” (hereinafter, “the Subpoena”) that Eurasian

Natural Resources Corporation Ltd. (“ENRC”) served on it seeking the production of documents

and the deposition of a corporate representative on October 30, 20201:

                                I.    GENERAL OBJECTIONS

        1.      HarperCollins objects to the Subpoena as unduly burdensome and oppressive to the

extent it purports to impose any requirement or discovery obligation other than or beyond those

set forth in the Federal Rules of Civil Procedure, the Local Rules of the Southern District of New




         1
           HarperCollins filed a pre-discovery motion letter on October 16, 2020, indicating its intent to
file a motion to quash the Subpoena. By serving these Objections, HarperCollins does not limit any of
its legal defenses, claims, rights, privileges, remedies, objections, or responses to the Subpoena, all of
which are expressly reserved. The parties agreed that HarperCollins would serve its Objections to the
Subpoena on this same day, October 16, 2020.
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 3 of 27




York, Judge Ramos’s Individual Practice Rules or Standing Orders, or other applicable rules of

the Court.

       2.        HarperCollins objects to the Subpoena to the extent it seeks disclosure of

information, communications, and/or documents protected by the attorney-client privilege, the

attorney work-product doctrine, or any other applicable privilege, doctrine, or immunity. To the

extent that it may be construed as seeking such privileged or protected information, HarperCollins

hereby claims such privilege and invokes such protection. The fact that HarperCollins does not

specifically object to an individual request on the ground that it seeks such privileged or protected

information or documents shall not be deemed a waiver of the protection afforded by the attorney-

client privilege, the attorney work-product doctrine, or other applicable privilege or protection.

       3.        The Subpoena purports to seek unpublished editorial information gathered by

journalist Tom Burgis that HarperCollins reviewed for dissemination to the public in the form

of the book, Kleptopia, including but not limited to the identities of, and information received

from, confidential sources. Accordingly, HarperCollins objects to the Subpoena to the extent

that it calls for the disclosure of information protected from compelled disclosure by the

reporters’ privilege under the First Amendment to the United States Constitution; the New

York Shield Law (N.Y. Civ. Rights Law § 79-h); the federal common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information.

       4.        HarperCollins objects to the Subpoena to the extent that it seeks documents not in

its possession, custody, or control; documents that already are in ENRC's possession, custody, or

control; and/or documents that are accessible to ENRC through other sources, including, but not

limited to publicly available information and through discovery in its other pending litigations.




                                                 2
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 4 of 27




       5.        HarperCollins objects to the Subpoena to the extent that it seeks any documents

held by its legally-distinct foreign corporate affiliates, including but not limited to, HarperCollins

UK.

       6.        HarperCollins objects to the Subpoena to the extent that it seeks discovery

regarding matters that are not relevant to the subject matter of the contemplated litigation or that

are not reasonably calculated to lead to the discovery of admissible evidence; and on the grounds

that the requested discovery would not support a cognizable legal claim under US or UK law.

       7.        HarperCollins objects to the Subpoena to the extent that its requests are vague,

ambiguous, and/or overbroad, and therefore unduly burdensome.

       8.        HarperCollins objects to the Subpoena on the grounds that it is intended to harass

and is made in bad faith.

       9.        HarperCollins objects to the definitions of “You”, “HarperCollins”, and

“Imprints” in Attachments A and B of the Subpoena on the grounds that they render each of the

matters for examination and document requests patently overbroad, vague, ambiguous, harassing,

and unduly burdensome. By objecting to this Subpoena, HarperCollins is not acknowledging

the existence of any responsive documents or anyone competent to testify about the matters

for examination.

       10.       The foregoing objections and qualifications apply to each and every request made

in the Subpoena, and are incorporated by reference to the extent applicable in each of the specific

responses set forth below as though fully set forth there. The failure to mention one of the

foregoing objections in any of the specific responses set forth below shall not be deemed a waiver

of such objection or qualification.




                                                  3
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 5 of 27




       II.   SPECIFIC OBJECTIONS TO MATTERS FOR EXAMINATION

MATTER FOR EXAMINATION NO. 1

       The due diligence and pre-publication fact checking process at HarperCollins

Publishers, LLC, including for the imprint Harper.

RESPONSE TO MATTER FOR EXAMINATION NO. 1

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it expressly calls for

testimony or information—which may include the identities of, and information received from,

confidential sources—protected by the reporters’ privilege under the First Amendment to the

United States Constitution; the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the

common law; and related protections under the laws of the United Kingdom and Europe against

the compelled disclosure of unpublished editorial information.              HarperCollins further

specifically objects to this matter for examination to the extent that it calls for testimony or

information about matters protected by the attorney-client privilege, work-product doctrine, or

other applicable privilege, doctrine, or immunity. HarperCollins further specifically objects to

this matter for examination on the grounds that it seeks testimony or information that is not

relevant to the subject matter of the existing or contemplated litigations or that is not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this matter for examination to the extent that it seeks testimony or

information that is more appropriately obtained from other parties with knowledge or

information about the specific matters. Finally, HarperCollins specifically objects to this matter

for examination because it is harassing, made in bad faith, overbroad, and unduly burdensome.




                                                 4
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 6 of 27




MATTER FOR EXAMINATION NO. 2

       The due diligence and pre-publication fact checking conducted by You on the information

included in the Book which relates to ENRC, ENRC Group, or any of the Ultimate Owners,

including any details relating to how and from whom the information was obtained by Tom Burgis.

RESPONSE TO MATTER FOR EXAMINATION NO. 2

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it expressly calls for

testimony or information—which may include the identities of, and information received from,

confidential sources—protected by the reporters’ privilege under the First Amendment to the

United States Constitution; the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common

law; and related protections under the laws of the United Kingdom and Europe against the

compelled disclosure of unpublished editorial information. HarperCollins further specifically

objects to this matter for examination to the extent that it calls for testimony or information about

matters protected by the attorney-client privilege, work-product doctrine, or other applicable

privilege, doctrine, or immunity. HarperCollins further specifically objects to this matter for

examination on the grounds that it seeks testimony or information that is not relevant to the subject

matter of the existing or contemplated litigations or that is not reasonably calculated to lead to the

discovery of admissible evidence; and on the grounds that the requested discovery would not

support a cognizable legal claim under US or UK law. HarperCollins further specifically objects

to this matter for examination to the extent that it seeks testimony or information that is more

appropriately obtained from other parties with knowledge or information about the specific

matters. Finally, HarperCollins specifically objects to this matter for examination because it is

harassing, made in bad faith, overbroad, and unduly burdensome.




                                                  5
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 7 of 27




MATTER FOR EXAMINATION NO. 3

       The due diligence and pre-publication fact checking conducted by Tom Burgis on the

information included in the Book which relates to ENRC, ENRC Group, or any of the Ultimate

Owners, including any details relating to how and from whom the information was obtained by

Tom Burgis.

RESPONSE TO MATTER FOR EXAMINATION NO. 3

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it expressly calls for

testimony or information—which may include the identities of, and information received from,

confidential sources—protected by the reporters’ privilege under the First Amendment to the

United States Constitution; the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common

law; and related protections under the laws of the United Kingdom and Europe against the

compelled disclosure of unpublished editorial information. HarperCollins further specifically

objects to this matter for examination to the extent that it calls for testimony or information about

matters protected by the attorney-client privilege, work-product doctrine, or other applicable

privilege, doctrine, or immunity. HarperCollins further specifically objects to this matter for

examination on the grounds that it seeks testimony or information that is not relevant to the subject

matter of the existing or contemplated litigations or that is not reasonably calculated to lead to the

discovery of admissible evidence; and on the grounds that the requested discovery would not

support a cognizable legal claim under US or UK law. HarperCollins further specifically objects

to this matter for examination to the extent that it seeks testimony or information that is more

appropriately obtained from other parties with knowledge or information about the specific




                                                  6
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 8 of 27




matters. Finally, HarperCollins specifically objects to this matter for examination because it is

harassing, made in bad faith, overbroad, and unduly burdensome.

MATTER FOR EXAMINATION NO. 4

       Documents provided by Tom Burgis or any other parties in connection with due diligence

and pre-publication fact-checking on the information included in the Book which relates to ENRC,

ENRC Group, or any of the Ultimate Owners.

RESPONSE TO MATTER FOR EXAMINATION NO. 4

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it expressly calls for

testimony or information—which may include the identities of, and information received from,

confidential sources—protected by the reporters’ privilege under the First Amendment to the

United States Constitution; the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common

law; and related protections under the laws of the United Kingdom and Europe against the

compelled disclosure of unpublished editorial information. HarperCollins further specifically

objects to this matter for examination to the extent that it calls for testimony or information about

matters protected by the attorney-client privilege, work-product doctrine, or other applicable

privilege, doctrine, or immunity. HarperCollins further specifically objects to this matter for

examination on the grounds that it seeks testimony or information that is not relevant to the subject

matter of the existing or contemplated litigations or that is not reasonably calculated to lead to the

discovery of admissible evidence; and on the grounds that the requested discovery would not

support a cognizable legal claim under US or UK law. HarperCollins further specifically objects

to this matter for examination to the extent that it seeks testimony or information that is more

appropriately obtained from other parties with knowledge or information about the specific




                                                  7
        Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 9 of 27




matters. Finally, HarperCollins specifically objects to this matter for examination because it is

harassing, made in bad faith, overbroad, and unduly burdensome.

MATTER FOR EXAMINATION NO. 5

       Communications between You and Tom Burgis or any other parties in connection with due

diligence and pre-publication fact-checking on the information included in the Book which relates

to ENRC, ENRC Group and/or any of the Ultimate Owners, including any details relating to how

and from whom the information that is included in the Book was obtained by Tom Burgis.

RESPONSE TO MATTER FOR EXAMINATION NO. 5

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it expressly calls for

testimony or information—which may include the identities of, and information received from,

confidential sources—protected by the reporters’ privilege under the First Amendment to the

United States Constitution; the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common

law; and related protections under the laws of the United Kingdom and Europe against the

compelled disclosure of unpublished editorial information. HarperCollins further specifically

objects to this matter for examination to the extent that it calls for testimony or information about

matters protected by the attorney-client privilege, work-product doctrine, or other applicable

privilege, doctrine, or immunity. HarperCollins further specifically objects to this matter for

examination on the grounds that it seeks testimony or information that is not relevant to the subject

matter of the existing or contemplated litigations or that is not reasonably calculated to lead to the

discovery of admissible evidence; and on the grounds that the requested discovery would not

support a cognizable legal claim under US or UK law. HarperCollins further specifically objects

to this matter for examination to the extent that it seeks testimony or information that is more




                                                  8
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 10 of 27




appropriately obtained from other parties with knowledge or information about the specific

matters. Finally, HarperCollins specifically objects to this matter for examination because it is

harassing, made in bad faith, overbroad, and unduly burdensome.

MATTER FOR EXAMINATION NO. 6

       Your compensation of Tom Burgis, and any other compensation received by Tom Burgis,

in connection with the publication or sale of the Book.

RESPONSE TO MATTER FOR EXAMINATION NO. 6

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this matter for examination on the grounds that it seeks testimony or

information that is not relevant to the subject matter of the existing or contemplated litigation or

that is not reasonably calculated to lead to the discovery of admissible evidence. HarperCollins

further specifically objects to this matter for examination to the extent that it seeks testimony or

information about matters not within HarperCollins’ corporate knowledge, but rather known by

HarperCollins’ foreign corporate affiliates. Finally, HarperCollins objects to this matter for

examination on the grounds that it seeks confidential and proprietary business information.

          III.    SPECIFIC OBJECTIONS TO DOCUMENT REQUESTS

REQUEST FOR PRODUCTION NO. 1
       All manuscripts and other drafts of the Book.
RESPONSE TO REQUEST FOR PRODUCTION NO. 1
       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related



                                                 9
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 11 of 27




protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigations or that are not

reasonably calculated to lead to the discovery of admissible evidence; and on the grounds that

the requested discovery would not support a cognizable legal claim under US or UK law.

HarperCollins further specifically objects to this request to the extent that it seeks documents

held by HarperCollins’ foreign corporate affiliates. Finally, HarperCollins specifically objects

to this request because it is harassing, made in bad faith, overbroad, and unduly burdensome.

REQUEST FOR PRODUCTION NO. 2

       All Documents and Communications in connection with your fact checking or due

diligence of information in the Book relating to, provided by, or originating from:

       a. ENRC;

       b. ENRC Group;

       c. The Ultimate Owners;

       d. Dechert LLP;

       e. Milltown Partners;

       f. David Neil Gerrard;

       g. Robert Trevelyan;

       h. Cyntel;

       i. Mark Hollingsworth;




                                                 10
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 12 of 27




       j. Ake-Jean Qajygeldin;

       k. Glenn Simpson;

       l. Alex Yearsley;

       m. Phillip van Niekerk; or

       n. The SFO.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its

other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.




                                                 11
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 13 of 27




Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome.

REQUEST FOR PRODUCTION NO. 3

       All Documents and Communications You received from Tom Burgis in connection

with information in the Book relating to ENRC, ENRC Group, or any of the Ultimat e

Owners.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  12
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 14 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 4

       All Documents and Communications You received or reviewed in connection with

the Book relating to ENRC, ENRC Group, or any of the Ultimate Owners.

RESPONSE TO REQUEST FOR PRODUCTION NO. 4

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources; and/or documents held by HarperCollins’ foreign corporate affiliates.                Finally,




                                                  13
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 15 of 27




HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 5

       All Documents and Communications You received or reviewed in connection with

the Book relating to ENRC’s legal representation by Dechert LLP and/or David Neil

Gerrard.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                 14
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 16 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 6

       All Documents and Communications You received or reviewed in connection with

the Book relating to Milltown Partners.

RESPONSE TO REQUEST FOR PRODUCTION NO. 6

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  15
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 17 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 7

       All Documents and Communications You received or reviewed in connection with

the Book relating to Robert Trevelyan or Cyntel.

RESPONSE TO REQUEST FOR PRODUCTION NO. 7

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  16
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 18 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 8

       All Documents and Communications You received or reviewed in connection with

the Book relating to Mark Hollingsworth.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  17
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 19 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 9

       All Documents and Communications You received or reviewed in connection with

the Book relating to Ake-Jean Qajygeldin.

RESPONSE TO REQUEST FOR PRODUCTION NO. 9

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  18
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 20 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 10

       All Documents and Communications You received or reviewed in connection with

the Book relating to Glenn Simpson.

RESPONSE TO REQUEST FOR PRODUCTION NO. 10

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  19
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 21 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 11

       All Documents and Communications You received or reviewed in connection with

the Book relating to Alex Yearsley.

RESPONSE TO REQUEST FOR PRODUCTION NO. 11

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  20
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 22 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 12

       All Documents and Communications You received or reviewed in connection with

the Book relating to Phillip van Niekerk.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  21
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 23 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 13

       All Documents and Communications You received or reviewed in connection with

the Book relating to an SFO investigation into ENRC and/or the ENRC Group.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  22
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 24 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 14

       All Documents and Communications You received from the SFO or an individual

employed by the SFO in connection with the Book.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it calls for information and/or documents—

which may include the identities of, and information received from, confidential sources—

protected by the reporters’ privilege under the First Amendment to the United States Constitution;

the New York Shield Law (N.Y. Civ. Rights Law § 79-h); the common law; and related

protections under the laws of the United Kingdom and Europe against the compelled disclosure

of unpublished editorial information. HarperCollins further specifically objects to this request

to the extent that it calls for the production of material protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege, doctrine, or immunity. HarperCollins

further specifically objects to this request on the grounds that it seeks documents that are not

relevant to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents that already are in

ENRC’s possession, custody, or control; documents that are accessible to ENRC through other

sources, including, but not limited to publicly available information and through discovery in its




                                                  23
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 25 of 27




other pending litigations; and/or documents held by HarperCollins’ foreign corporate affiliates.

Finally, HarperCollins specifically objects to this request because it is harassing, made in bad faith,

overbroad, and unduly burdensome, as well as duplicative of Request No. 2.

REQUEST FOR PRODUCTION NO. 15

       All Documents and Communications relating to compensation paid to Tom Burgis

by You in connection with publication and sale of the Book.

RESPONSE TO REQUEST FOR PRODUCTION NO. 15

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it seeks documents that are not relevant

to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested

discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents held by HarperCollins’

foreign corporate affiliates. Finally, HarperCollins objects to this request on the grounds that

it seeks confidential and proprietary business information.

REQUEST FOR PRODUCTION NO. 16

       All Documents and Communication relating to any compensation received by Tom

Burgis in connection with publication and sale of the Book.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16

       HarperCollins incorporates by reference the above General Objections. HarperCollins

specifically objects to this request on the grounds that it seeks documents that are not relevant

to the subject matter of the existing or contemplated litigation or that are not reasonably

calculated to lead to the discovery of admissible evidence; and on the grounds that the requested




                                                  24
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 26 of 27




discovery would not support a cognizable legal claim under US or UK law. HarperCollins further

specifically objects to this request to the extent that it seeks documents held by HarperCollins’

foreign corporate affiliates. Finally, HarperCollins objects to this request on the grounds that

it seeks confidential and proprietary business information.

        HarperCollins expressly reserves all other objections to the Subpoena.



Dated: October 16, 2020
       New York, New York


                                            Respectfully submitted,


                                            DAVIS WRIGHT TREMAINE LLP

                                            By: /s/ Laura R. Handman
                                               Laura R. Handman
                                               Jeremy A. Chase
                                               Chelsea T. Kelly

                                            1251 Avenue of the Americas, 21st Floor
                                            New York, NY 10020-1104
                                            (212) 489-8230 Phone
                                            (212) 489-8340 Fax
                                            laurahandman@dwt.com
                                            jeremychase@dwt.com
                                            chelseakelly@dwt.com

                                            Attorneys for Respondent HarperCollins
                                            Publishers, LLC




                                               25
       Case 1:20-mc-00312-ER Document 18-1 Filed 10/21/20 Page 27 of 27




                              CERTIFICATE OF SERVICE

       I hereby certify that, on this 16th day of October 2020, true and correct copies of the

foregoing Responses and Objections to Subpoena were served by electronic mail to:

       .
Duane Louis Loft
Boies Schiller Flexner LLP
55 Hudson Yards
New York, NY 10001
212-446-2300
Email: dloft@bsfllp.com

Joanna Christine Wright
Boies Schiller Flexner LLP
55 Hudson Yards
New York, NY 10001
212-446-2300
Email: jwright@bsfllp.com

Joseph Aronsohn
Boies Schiller Flexner LLP
55 Hudson Yards
New York, NY 10001
212-909-7629
Email: jaronsohn@bsfllp.com

Mark William Kelley
Boies Schiller Flexner LLP
55 Hudson Yards
New York, NY 10001
212-446-2300
Email: mkelley@bsfllp.com


                                                         /s/ Laura R. Handman
                                                         Laura R. Handman
